Citation Nr: 0921861	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  04-42 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of the right and left feet.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1958 to August 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Board previously denied the claim in a March 2006 
decision.  The Veteran appealed the Board's decision with 
respect to the denial of service connection for residuals of 
frostbite of the right and left feet to the United States 
Court of Appeals for Veterans Claims (Court).  In August 
2007, the Court granted a Joint Motion to partially vacate 
the March 2006 decision.  The Board then remanded the claim 
in August 2007.  The requested development has been completed 
and the case is again before the Board.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the instant case have been completed.

2.  The competent and probative medical evidence of record 
does not demonstrate that the Veteran's currently diagnosed 
right and left feet conditions are related to active military 
service to include frostbite.  


CONCLUSION OF LAW

Residuals of frostbite of the right and left feet were not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002);      38 
C.F.R. § 3.102, 3.159, 3.303 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In this case, the Veteran was 
provided with a VCAA notification letter in May 2003, prior 
to the initial unfavorable AOJ decision issued in July 2003.    

In the aforementioned correspondence, the RO informed the 
Veteran of what the evidence must show to establish 
entitlement to service connection for residuals of frostbite 
of the right and left feet.  The RO also explained what 
information and evidence he must submit and what information 
and evidence will be obtained by VA.  As such, this 
correspondence fully complied with the notice requirements of               
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 (b), as well as the 
Court's holding in Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The Board notes that the May 2003 VCAA letter 
did not notify the Veteran regarding the assignment of 
disability ratings and effective dates.  However, the Veteran 
was provided proper notification in July 2008.  Therefore, 
the Board finds no prejudice to the Veteran as a result of 
the lack of notice as to these two elements.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
Veteran has been prejudiced thereby).  Further, as the Board 
herein concludes that the preponderance of the evidence is 
against the Veteran's claim, any questions as to the 
assignment of disability ratings and effective dates are 
rendered moot. 

In sum, the Veteran has been provided VCAA notice in 
accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 with respect to 
nearly all pertinent provisions.  As such, the Board 
concludes that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

The Board also finds that VA has fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claim and 
providing a VA examination when necessary.  38 U.S.C.A. § 
5103A; 
38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, the 
Veteran's service treatment records are associated with the 
claims file, as well as relevant private and VA treatment 
records.  As instructed by the August 2007 remand, the RO/AMC 
requested the Veteran's records from the Social Security 
Administration (SSA).  However, in a September 2007 response, 
the SSA noted that after exhaustive and comprehensive 
searches, they were not able to locate medical records and 
that further efforts would be futile.  Furthermore, the 
Veteran was provided a VA examination in August 2004.  The 
Board recognizes the Veteran's contention that his August 
2004 examination was inadequate.  However, after reviewing 
the examination report, the Board observes that the examiner 
conducted a thorough examination of the Veteran, reviewed the 
claims file, and supported the opinions provided with a full 
rationale.  Consequently, a remand is not necessary to 
provide the Veteran with an additional examination.  

In addition, the Board observes that the Veteran indicated on 
an Authorization to Consent and Release Information form (21-
4142) dated in September 2007 that he received medical 
treatment from a Dr. J.K. from 1950 to 1964.  The Veteran did 
not provide an address and stated that Dr. J.K. was deceased 
and that the office no longer existed.  The Veteran was 
afforded another opportunity to provide information regarding 
medical evidence by way of a July 2008 VCAA notification 
letter.  The Veteran did not provide any additional 
information or details regarding his medical treatment from 
Dr. J.K.  As no adequate reply has been received from the 
Veteran, the Board concludes that VA has discharged its duty 
to further assist the Veteran in obtaining these outstanding 
records.  See Wood v. Derwinski, 1 Vet. App. 190 (1991) (the 
duty to assist is not a one-way street).

Both the duty to assist the Veteran and the duty to notify 
the Veteran have been met.  Accordingly, the Board finds that 
there is no reasonable possibility that further assistance 
would aid the Veteran in substantiating the claim, and the 
Veteran has not indicated that he has any additional evidence 
or information to provide in support of his claim.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.	Legal Criteria

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1131 (West 2002).  Notwithstanding the above, 
service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in or aggravated by 
service.  38 C.F.R. § 3.303(a) (2008).

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).



III.	Service Connection

The Veteran contends that he suffers from residuals of 
frostbite of the right and left feet incurred during his 
active military service in Korea.  Specifically, the Veteran 
contends that while stationed in Korea, he was classified as 
a topographic surveyor and that his duties caused him to 
travel to many locations and that he stayed in tents for 
weeks at a time.  He further related that he was frostbitten 
on two occasions, sometime in the late winter of 1959 and in 
the early winter of 1960.  The Veteran's DD Form 214 and DA 
Form 20 indeed reflect that the Veteran served in Korea from 
August 1959 to August 1960 and had a military occupational 
specialty (MOS) of topographic surveyor.  Although the 
service treatment records are negative for any evidence of 
frostbite, resolving the doubt in favor of the Veteran, the 
Board concedes that it would have been consistent with the 
Veteran's service to have been exposed to cold temperatures.  

The VA treatment records reveal intermittent complaints of 
foot pain.  The Veteran also reported a history of frostbite 
on several occasions.  In an April 2003 VA treatment record, 
the Veteran reported that he had complaints of bilateral foot 
pain with soreness and hurting.  He stated that he had a 
history of frostbite during his service and that he had these 
current symptoms for about 4 to 5 years, but it seemed to 
have worsened gradually.  The record also shows numerous 
diagnoses of peripheral vascular disease of the lower 
extremities, peripheral neuropathy, and infrainguinal 
disease.  

The Veteran was afforded a VA examination in August 2004.  
The Veteran reported that he served in Korea and that he was 
a surveyor and worked outside and slept in tents for weeks at 
a time.  He stated that he had frostbite on two occasions and 
was given pain medications at a field clinic.  He described 
it as a sharp pain on the balls of his feet.  He was given 
some kind of ointment.  He was unable to recall other 
specific information, although he did not report cold 
sensitization, amputations, Raynaud phenomenon, 
hyperhidrosis, or paresthesias over the years.  He had 
developed paresthesias and numbness of the feet since he was 
diagnosed with diabetes in 2002.  He had no chronic pain 
resembling causalgia.  He had very mild, subungual 
hyperkeratosis.  There was no edema, changes in skin color, 
skin thickening or thinning, or sleep disturbance.  He did 
not have any type of special shoes or socks for cold weather.  
He did wear shoes for diabetic peripheral neuropathy.  There 
was no current treatment for frostbite.  He did have 
peripheral vascular disease documented by doppler studies of 
the lower extremities which document significant 
infrainguinal disease.  He also had extensive renal artery 
disease, bilateral carotid disease, and inguinal artery 
disease. The examiner opined that it was as likely as not 
that the Veteran did suffer some mild frostbite secondary to 
prolonged cold exposure.  He was not hospitalized and there 
was no notation on any of his physical examinations while in 
the military of any type of sequelae of frostbite.  The 
Veteran had advanced peripheral vascular disease and it was 
unlikely that the mild frostbite of his feet caused his 
peripheral neuropathy, infrainguinal disease, renal disease, 
bilateral carotid artery disease, or coronary artery disease.  
The examiner opined that it was as likely as not that this 
symptomatology of the Veteran's feet which involved 
paresthesias and numbness had been caused by diabetes.  
Frostbite does not cause diabetes mellitus; therefore, it was 
unlikely that the pathology of the Veteran's feet was related 
to military service. 

In reviewing the medical evidence of record, the Board finds 
that the preponderance of the evidence weighs against service 
connection.  As described above, the August 2004 VA examiner 
opined that the Veteran's currently diagnosed right and left 
feet conditions were not related to his history of frostbite 
during active service.  The Board recognizes the April 2003 
VA treatment record wherein the examiner noted that the 
Veteran had lower extremity pain and that he may have 
neuropathic pain from his previous frostbite or from diabetic 
peripheral neuropathy.  The examiner also noted that the 
Veteran had a component of lower extremity peripheral 
vascular disease which may also be contributing to his 
symptoms.  The Board finds this language to be speculative.  
A medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  The Board notes that 38 C.F.R. § 3.102 
provides that service connection may not be based on a resort 
to speculation or even remote possibility, and the Court has 
provided additional guidance as to this aspect of weighing 
medical opinion evidence.  See Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (physician's statement that the Veteran may 
have been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is 
too speculative to establish the presence of the claimed 
disorder or any such relationship).  As such, the opinion is 
afforded low probative value with regard to the etiology of 
the Veteran's lower extremity pain.  In contrast, the August 
2004 VA examiner provided a specific medical opinion with 
respect to the Veteran's currently diagnosed right and left 
feet conditions and based his opinion on a review of the 
claims file, a thorough examination of the Veteran, and 
supported his opinion with a full rationale.  The Board 
therefore affords greater probative value to the August 2004 
VA examiner's opinion.  

In addition, the post-service medical evidence of record does 
not reveal any complaints related to the Veteran's feet until 
the 1990s, more than 30 years after the Veteran's separation 
from service.  Further, the Veteran also asserted that he 
experienced pain in his feet for the past 4 to 5 years.  See 
April 2003 VA treatment record.  The Court has indicated that 
the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board where it found that Veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of low back 
condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability).  Thus, the lack of any 
objective evidence of continuing complaints, symptoms, or 
findings related to the Veteran's feet for more than 30 years 
between the period of active service and his first complaints 
related to his feet is itself evidence which tends to show 
that this disability did not have its onset in service or for 
many years thereafter.

The only remaining evidence of record in support of the 
Veteran's claim consists of the Veteran's personal statements 
that his current right and left feet conditions are related 
to frostbite in service.  The Board acknowledges that the 
Veteran is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
experienced pain or that he experienced certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  The Veteran is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v Derwinski, 2 Vet. App. 492 (1992).  As such, the 
Veteran's assertions regarding the etiology of his right and 
left feet conditions are of little probative value.  
Conversely, as noted above, the August 2004 VA examiner's 
opinion is of tremendous evidentiary weight as the rationale 
was based on not only an examination of the Veteran but a 
review of the claims file which included the Veteran's VA 
treatment records and service treatment records.  The Board 
finds the VA examiner's opinion to be persuasive and the most 
probative evidence on file with regard to nexus.  As the 
evidence fails to establish a medical nexus between the 
Veteran's currently diagnosed right and left feet conditions 
and service, the claim must fail.  See Hickson, supra.













	(CONTINUED ON NEXT PAGE)

The Board has considered the benefit of the doubt doctrine; 
however, the preponderance of the evidence is against a grant 
of service connection for residuals of frostbite of the right 
and left feet.  Thus, the benefit of the doubt doctrine is 
not applicable in the instant appeal and the claim is denied.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  


ORDER

Entitlement to service connection for residuals of frostbite 
of the right and left feet is denied.  



____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


